      Case 3:19-cv-00178 Document 48 Filed on 03/10/21 in TXSD Page 1 of 8
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 10, 2021
            IN THE UNITED STATES DISTRICT COURT
                                                                           Nathan Ochsner, Clerk
            FOR THE SOUTHERN DISTRICT OF TEXAS
                    GALVESTON DIVISION

                                 ══════════
                                 No. 3:19-cv-178
                                 ══════════

                      JARED MCNEEL, ET AL., PLAINTIFFS,

                                         v.

      KIDDIE ACADEMY DOMESTIC FRANCHISING, LLC, DEFENDANT.

      ══════════════════════════════════════════
            MEMORANDUM OPINION AND ORDER
      ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      The sole issue in this wrongful-death suit is one of vicarious liability. The

defendant, a childcare-center franchisor, argues that under the terms of its franchise

contract, it bears no liability for the franchisee’s negligence. Because the court

disagrees, it denies the franchisor’s motion for summary judgment.1

      On August 27, 2018, three-month-old Skylar Mae McNeel was found dead,

face down, in her crib.2 At the time of her death, Skylar was under the care of a

childcare franchisee, Kiddie Academy of League City (“the franchisee”).3 The



  1 Dkt. 25.
  2 Dkt. 45 at ¶ 5.
  3 Id.


                                          1
      Case 3:19-cv-00178 Document 48 Filed on 03/10/21 in TXSD Page 2 of 8




plaintiffs here are Skylar’s parents, Jared and Lindsey McNeel. They bring this

lawsuit, both individually and as representatives of Skylar’s estate, against the

franchisor, Kiddie Academy Domestic Franchising, LLC (“Kiddie Academy”).

      The McNeels allege that multiple missteps contributed to Skylar’s death,

including failing to place her on her back, ensure her crib was free of blankets and

pillows, monitor her, and otherwise comply with various ordinances, guidelines, and

operating procedures.4 According to the McNeels, Kiddie Academy should have

exercised its contractual right to prevent and remedy these missteps.5

      The McNeels originally sued in state court.6 After the franchisee and other

defendants were dismissed, Kiddie Academy removed the case to this court.7 Now

it has moved for summary judgment, contending it is not vicariously liable for its

franchisee’s negligence.8 But the McNeels offer multiple theories of vicarious

liability. Among them is contractual control—the notion that the franchise

agreement afforded Kiddie Academy so much control over the franchisee that its




  4 Id. at ¶ 25.
  5 Id. at ¶ 26.
  6 Dkt. 1 at 1–2.
  7 Id. at 3.
  8 See generally Dkt. 25.


                                         2
      Case 3:19-cv-00178 Document 48 Filed on 03/10/21 in TXSD Page 3 of 8




negligence should be imputed to Kiddie Academy. As this is a question of law, it is

properly resolved on summary judgment.9

      The franchise agreement expressly designates the franchisee as an independent

contractor.10 As a general matter, “an employer has no duty to ensure that an

independent contractor performs its work in a safe manner.”11 But there is an

exception: “an employer can be held vicariously liable for the actions of an

independent contractor if the employer retains some control over the manner in

which the contractor performs the work that causes the damage.”12

       The right to control is often spelled out in the contract itself.13 “A contract

may impose control upon a party thereby creating a duty of care.”14 That duty of

care, in turn, is commensurate with the control retained over the contractor.15




  9  See Shell Oil v. Khan, 138 S.W.3d 288, 292 (Tex. 2004) (stating that the question
  whether there has been an “explicit contractual assignment . . . of control” is “a question
  of law for the court”); see also Lee Lewis Constr. v. Harrison, 70 S.W.3d 778, 783 (Tex.
  2001) (“Determining what a contrast says is generally a question of law for the court,
  while determining whether someone exercised actual control is generally a question of
  fact for the jury.”).
  10 Dkt. 25-2 at 68.
  11 Fifth Club, Inc. v. Ramirez, 196 S.W.3d 788, 791 (Tex. 2006).
  12 Id. Notably, the case law treats the control issue the same whether the relevant

  relationship is employer/independent contractor, general contractor/independent
  contractor, or—as in this case—franchisor/franchisee.
  13 See Khan, 138 S.W.3d at 292.
  14 Dow Chem. Co. v. Bright, 89 S.W.3d 602, 606 (Tex. 2002).
  15 Calvasina v. Wal-Mart Real Estate Business Trust, 906 F. Supp. 2d 625, 630 (W.D. Tex.

  2012) (citing Hoechst–Celanese v. Mendez, 967 S.W.2d 354, 355 (Tex. 1998)).
                                             3
       Case 3:19-cv-00178 Document 48 Filed on 03/10/21 in TXSD Page 4 of 8




        The parties dispute how much control the franchise agreement gave Kiddie

Academy. On the one hand, Kiddie Academy argues the contract gave it merely

supervisory control over the franchisee. With just a supervisory right, Kiddie

Academy says, its duty was only to ensure the procedures it promulgated did not

“unreasonably increase, rather than decrease, the probability and severity of

[Skylar’s] injury.”16 On the other hand, the McNeels argue the contract permitted

Kiddie Academy to control the “operative details”17 of the franchisee’s work. With

this more intensive level of control, the McNeels say, the franchisee’s negligence

can and should be imputed to Kiddie Academy.

        The McNeels have the better reading of the contract. Like many franchise

agreements, Kiddie Academy’s allows it a degree of control over the big-picture

operations of its franchisee. This includes the right to inspect the facility,18 provide

plans and specifications,19 train the franchisee’s childcare directors,20 and require

the franchisee to follow certain standards of practice and internal operating




  16 Mendez, 967 S.W.2d at 358.
  17 Id. at 356 (quoting RESTATEMENT (SECOND) OF TORTS § 414 cmt. a).
  18 Dkt. 25-2 at 15.
  19 Id. at 14.
  20 Id. at 14, 29.


                                           4
       Case 3:19-cv-00178 Document 48 Filed on 03/10/21 in TXSD Page 5 of 8




procedures.21 Among these procedures is the “Kiddie Academy Infant/Toddler Safe

Sleep Policy,” which establishes safe-sleep practices for infants.22

        Ordinarily, merely retaining such supervisory rights would not rise to a degree

of control high enough to impute liability. Indeed, in two cases Kiddie Academy

relies on most keenly—Domino’s Pizza, LLC v. Reddy and Fitz v. Days Inns

Worldwide—courts concluded similar contractual provisions did not expose the

franchisor to liability, as the right to control did not reach the “operative details” of

the franchisee’s work.23

        But unlike those cases, the franchise agreement here gives Kiddie Academy a

substantial amount of additional power. Section 16.3 of the contract provides that in

the event of a default (e.g., the franchisee operates in a dangerous manner or fails to

follow such procedures as the safe-sleep policy), Kiddie Academy may

    enter upon the premises of the [f]ranchised [b]usiness and exercise complete
    authority with respect to the operation and administration of the [f]ranchised
    [b]usiness until such time as [Kiddie Academy] determines that the default
    of [the f]ranchisee has been cured and that there is compliance with the
    requirements of this [a]greement.24




  21 Id. at 58–59.
  22 Dkt. 30 at 12.
  23 See Domino’s Pizza, LLC v. Reddy, No. 09-14-00058-CV, 2015 WL 1247349, at *5

  (Tex. App.—Beaumont Mar. 19, 2015, pet. denied); Fitz v. Days Inns Worldwide, 147
  S.W.3d 467, 473 (Tex. App.—San Antonio 2004, pet. denied).
  24 Dkt. 25-2 at 60.


                                           5
       Case 3:19-cv-00178 Document 48 Filed on 03/10/21 in TXSD Page 6 of 8




In other words, Kiddie Academy retained a right to control the “operative

details” of the franchisee’s business.25

        To be sure, Kiddie Academy was not exercising this right of control at the time

of Skylar’s death. Indeed, given the allegations that the franchisee had prior

defaulting events, the parties argue whether Kiddie Academy should have asserted

control sometime before Skylar’s death.26 But none of that matters here. As the

Supreme Court of Texas has held, “[i]f the right of control over work details has a

contractual basis, the circumstance that no actual control was exercised will not

absolve the general contractor of liability.”27

        Texas’s El Paso Court of Appeals confronted a similar issue in DeLeon v. Thos.

S. Byrne, Ltd.28 There, an agreement permitted a general contractor to substitute an

independent contractor’s workmen and materials if the independent contractor

performed the work insufficiently or incorrectly.29 The court of appeals held that this

agreement “essentially gave [the general contractor] the right and discretion to

control the means, methods, and details of [the independent contractor’s] work to




  25 Mendez, 967 S.W.2d at 356 (quoting RESTATEMENT (SECOND) OF TORTS § 414 cmt.
  c).
  26 See Dkt. 30 at 11.
  27 Elliot–Williams Co. v. Diaz, 9 S.W.3d 801, 804 (Tex. 1999).
  28 No. 02-10-00438-CV, 2012 WL 42942 (Tex. App.—El Paso Jan. 5, 2012, no pet.).
  29 Id. at *5.


                                           6
       Case 3:19-cv-00178 Document 48 Filed on 03/10/21 in TXSD Page 7 of 8




the extent that [the independent contractor] was not entirely free to do its work in

its own way.”30

        The same can be said of Kiddie Academy’s franchise contract. In the event

the franchisee’s operations fail to meet Kiddie Academy’s standards (i.e., a default),

Kiddie Academy may step in and exercise “complete authority” over its operation.

And as in DeLeon, it matters not that Kiddie Academy was not in fact exercising this

right at the time of the alleged negligence.31 So long as the retained control relates

“to the injury the negligence causes,” the right to exercise that control is sufficient

to impart liability.32

        In the event of default, which would include a failure to adhere to the safe-

sleep policy, the franchise agreement grants Kiddie Academy the power to exercise

“complete authority” over the franchisee’s operation. By retaining such a broad

contractual right to control operative details, Kiddie Academy exposed itself to

vicarious liability for the franchisee’s negligence.

                                        *    *    *

        The court denies Kiddie Academy’s motion for summary judgment.33



  30 Id.
  31 DeLeon, 2012 WL 42942, at *5.
  32Elliot–Williams Co., 9 S.W.3d at 804 (stating that “the control must relate to the injury

  the negligence causes”).
  33 Dkt. 25.


                                             7
Case 3:19-cv-00178 Document 48 Filed on 03/10/21 in TXSD Page 8 of 8




 Signed on Galveston Island on the 10th day of March, 2021.


                                 ________________________
                                   JEFFREY VINCENT BROWN
                                UNITED STATES DISTRICT JUDGE




                                  8
